03/22/2021



                                                                             Case Number: DA 20-0570




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                          NO. DA 20-0570


     JAMES T. AND ELIZABETH GRUBA AND LEO G. AND JEANNE R.
                             BARSANTI,
                        Petitioners/Appellants,
                                      v.
      MONTANA DEPARTMENT OF PUBLIC SERVICE REGULATION,
            MONTANA PUBLIC SERVICE COMMISSION,
                     Respondent/Appellee,
                                     and
                           NORTHWESTERN ENERGY,
                              Respondent/Appellee.


    ORDER GRANTING NORTHWESTERN ENERGY’S UNOPPOSED
     MOTION FOR 30-DAY EXTENSION TO FILE ANSWER BRIEFS


      Based upon the unopposed motion pursuant to M.R.App.P. 26(1) and good

cause appearing:

      The motion is hereby GRANTED. Appellees NorthWestern Energy and the

Montana Public Service Commission shall each have up to and including May 10,

2021, to file their answer briefs.

      DATED this _____ day of March, 2021.



                                       ______________________________
                                                                 Electronically signed by:
                                                                    Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                      March 22 2021